           Case 1:18-cv-02277-JPO-GWG
           Case 1:18-cv-02277-JPO-GWG Document
                                      Document47
                                               46 Filed
                                                   Filed12/10/18
                                                         12/07/18 Page
                                                                   Page11ofof66
                                                                                                                             BARRON & NEWBURGER, PC


B~N                                                                                                                      I
                                                                                                                                        Arthur Sanders
                                                                                                                                                Attorney


                          ME1VIO ENDORSED
                                                                              Office 845-499-2990                            E-Mail: osonders@bn-lowyers.com




December 6, 2018


                                                                              1   s
                                                                                     fC''-J' ("'.- ~SDNV
                                                                                  i: ,vl
                                                                                      \   ••         , . ._
                                                                              ; : DOCU1vIENT
Hon. Gabriel W. Gorenstein                                                       1 ~:-,l Er'-I"'t,7'TIC
U.S. Federal Courthouse                                                       Iii L.,   ~ _:'..\,_, l·CJL', ALLY                      FILED
                                                                              1   I
                                                                              l f \J           t~·.., 0   JJ.
500 Pearl Street                                                                  ~ ~      , \,,_; '-. . ,. ., rt~ ___            J      (

New York, NY 10007                                                            . , ,-,r\TF FILED: /:l-                            /1e1 f 13"
Re: Creary v. Kavulich & Associates, P.C., et al
    Docket No. 18-cv-2277

Dear Judge Gorenstein:

        Defendants request, and Plaintiff consents, to the following:

        At the 37.2 Conference on November 5, 2018, Defendants Kavulich & Associates, P.C., and Gary

Kavulich ("Defendants") were ordered to produce, by November 12, 2018, documents identified in items 1

and 2 below. The parties were directed to confer as to the topics referenced in items 3 and 4 below.

    1. As agreed by Defendants, produce all documents regarding Plaintiff or collection of the putative

        debt, including, inter alia, documents relating to any communications, such as appearance reports,

        emails and faxes, by or with appearance attorneys, or NY City Marshals.

    2. Provide documents responsive to Plaintiffs tenth document request; 1

    3. Provide checks or documents from Defendants' accounting records for checks showing instances of

        returning money to consumers, and then provide the account notes, emails and attachments to the




          1 RFP # l 0: "Produce the collection notes or account notes and written communications with any marshal regarding

the attempt to enforce non-existent or vacated judgments in the 29 collection lawsuits identified in Plaintiff's 56.1 Statement
and Supplemental 56.1 Statement [DE 87,r,r 153-302 and DE 95 fl 303-343] in the case Morales v. Kavulich & Associates,
P.C. et al, Case No. 1: 16-cv-02134 ALC-JLC, (SD NY)."
             Case
             Case 1:18-cv-02277-JPO-GWG Document 47
                  1:18-cv-02277-JPO-GWG Document 46 Filed
                                                    Filed 12/10/18
                                                          12/07/18 Page
                                                                   Page 22 of
                                                                           of 66

Hon. Gabriel W. Gorenstein                                                                              December 6, 2018
Re: Creary v. Kavulich




    4. emails, any court orders, and documents sufficient to show the caption of the state court collection

        lawsuit as to those consumers;

    5. To produce emails sent to or received from Marshals Biegel and Moses that contain certain

        keywords. Plaintiff has provided a list of the keywords, and Defendant has agreed to search those

        keywords. 2 The emails, any attachments thereto, will be produced in their electronic format.


        The Court also ordered Defendants and their employees to answer a contention interrogatory as to

any state court collection lawsuit in the personal knowledge of Kavulich and its employees where money

was held for more than 10 business days after a judgment was vacated. 3 The contention interrogatory was

ordered to be answered under oath by each employee by November 16, 2018, which was 7 days after receipt

of the request.

        On November 9, 2018, Plaintiffs counsel emailed Defendant's counsel, providing a new discovery

demand outlining what had been ordered by the Court. The email further provided keywords to be used in

searches of the account notes and emails. This email was never responded to. On November 14, 2018,

Plaintiffs counsel emailed Defendant's counsel again. Finally on November 16, 2018, Plaintiff and

Defendant's counsel conferred via telephone. On November 16, 2018, Defendants' counsel requested on

consent, and was granted, an extension until November 30, 2018 to produce documents responsive to item

number 2. The Court did not grant any additional extensions.




         2  Keywords to be used in searches of Kavulich account notes and emails: "order to show cause"; "remit"; "OSC';
"escrow"; "hold"; "return"; "vacat"[sic, to account for vacate, vacating, etc.]; "release."
          3 "Identify the caption of any state court collection lawsuit, in your personal knowledge or the personal knowledge of

Kavulich's employees, including but not limited to Colin King, in which Kavulich held money for more than IO business d~ys
after a judgment was vacated (via either a court order or stipulation) or after a court order to return previously collected momes.
The period of time for this request is from March 1, 2012 through March 1, 2018."
                                                                                                                      21Page
           Case 1:18-cv-02277-JPO-GWG Document
                                      Document 47
                                               46 Filed
                                                  Filed 12/10/18
                                                        12/07/18 Page
                                                                 Page 33of
                                                                         of66
Hon. Gabriel W. Gorenstein                                                             December 6, 2018
Re: Creary v. Kavulich




       The parties conferred again on November 29, 2018. Defendants requested to adjourn, for the third

time, previously agreed dates for their deposition. Further, Defendants requested additional time to provide

responsive documents. To avoid the necessity of additional motion practice the Parties have reached these

additional agreements:


       a) All emails, including attachments, produced by Defendants will be produced in their native

           electronic formats. Defendants represent that they use Outlook email software and have already

           been able to perform the searches identified in item number 4 above. More generally, electronic

           documents will be produced in their native electronic format to the degree possible.

       b) Defendants will produce documents responsive to item 1 by December 13, 2018.

       c) Also by December 13, 2018, Defendant will go through accounting records and checks pursuant

           to item 3 to identify instances of checks issued to consumers from January 1, 2013 to the present.

           For those instances where consumers were issued checks in response to an order vacating a

           judgment or order to return money, Defendants will produce for those consumers the account

           notes, correspondence with marshals, and court orders.

       d) By December 13, 2018, Defendants will inform Plaintiff's counsel as to what accounting

           software, if any, is used by it for the purposes of obtaining records showing the return of money

           to consumers.

        e) Defendants will also produce by December 13, 2018 electronic documents responsive to item #

           4 above.

        t) Defendants will inform Plaintiff's counsel by December 13 whether Defendants' database is

            searchable and if so, will run a search for certain keywords (identified in footnote 2, supra) and

            identify the number of cases that have responsive keywords in their account notes. The Parties


                                                                                                   31Page
           Case
           Case 1:18-cv-02277-JPO-GWG Document 47
                1:18-cv-02277-JPO-GWG Document 46 Filed
                                                  Filed 12/10/18
                                                        12/07/18 Page
                                                                 Page 44 of
                                                                         of66

Hon. Gabriel W. Gorenstein                                                                        December 6, 2018
Re: Creary v. Kavulich




            will then confer as to the burden of producing those account notes and related documents for

            those cases. Defendants will also produce by December 13, 2018, a response (including

            affidavits) to the additional contention interrogatory that was, by Court order due on November

            16,2018.4

        g) Defendants will also produce by December 13, 2018 all recordings relating to Plaintiff or the

            attempts to collect the putative debt, or an affidavit stating that there are not and have not been

            any recordings.

        h) By December 13, 2018, Defendant will produce the account notes for the list of cases identified

            in document request number 1 of Plaintiffs Third Set of Discovery, in addition to all documents

            requested related to six of the twenty-two cases identified in Plaintiffs document request

            number 1 of Plaintiffs Third Set ofDiscovery. 5 By December 31, 2018, Defendant will produce

            the remainder of the documents responsive to number 1 of Plaintiffs Third Set of Discovery,

            including the written communications with any marshal, and a copy of any orders.

        i) Defendants will produce all documents on a rolling basis as they become available.

        j) Plaintiff consents to adjourn, for the third time, the deposition of Defendants, and to adjourn the

            deposition of employee Colin Kingsidaphone and their per diem attorney Cheryl Johnson. The

            deposition of Defendants will now be on January 7, 2019 at 11 :30 AM, Cheryl Johnson to

            January 9, 2019 at 3:00 PM, and Colin Kingsidaphone, on January 9, 2019 at 10 AM.




4 Defendants requested an extension of this deadline in a November 16, 2018 application with to the Court [DE 43], but that
request was denied.
         s J.R. Bronze Corp. v. Samantha Burgess, CV-010918-09/BX; 1394 B.P.R. Realty Corp. v. Wade Mamadou; Adame
Diagne, CV-057939-11/BX; Bryant Estates, LLC v. Kiana Been, CV-015331-14/BX; CFW Realty LLC v. Stefan J. Ramos;
Yahaira Torres, CV-004238-16/BX; Richardson Realty Corp v. Rhonda Clarke, CV-009364-16/BX; 2 l 5-2 I 9 West 145th Strwt,
LLC v. Cesar Reynoso; Wida/y Quezada, CV-003411-17 /NY
                                                                                                               41Page
           Case l:18-cv-02277-JPO-GWG Document
           Case 1:18-cv-02277-JPO-GWG Document 47
                                               46 Filed
                                                  Filed 12/10/18
                                                        12/07/18 Page
                                                                 Page55of
                                                                        of66
Hon. Gabriel W. Gorenstein                                                                December 6, 2018
Re: Creary v. Kavulich




           Defendants will make Mr. Kingsidaphone available by remote video connection. These dates

           may only be changed by order of the Court or further written agreement of the parties.

       k) The Parties request all of their agreements to be "so ordered" by the Court such that a failure to

           comply with a provision would be a failure to comply with an order of the Court.

       As a result of Defendants additional requests for extension of time to produce documents and their

third request for adjournment of their deposition, and the possible risk of additional delays in the future, the

Parties propose an extension by 60 days of all deadlines in this case. The new deadlines would be as follows:


           •    The motion to amend deadline would be extended from January 14, 2019 to March 15, 2019.

           •    The deadline to complete fact discovery would be extended from February 19, 2019 to April

                22, 2019.

           •    The deadline to complete expert discovery would be extended from April l, 2019 to May

                31, 2019.

        While the Court does not require approval of "internal deadlines", for the purpose of completeness,

the parties also agree to extend the following deadlines:

            •   Deadline to serve interrogatories would be extended to March 18, 2019.

            •   Deadline to complete depositions would be extended to April 19, 2019.

            •   Deadline to serve requests to admit would be extended to March 18, 2019.

            •   Deadline for Plaintiffs expert disclosures would be extended to March 18, 2019.

            •   Deadline for Defendants' expert disclosures would be extended to April 19, 2019.




                                                                                                      SIPage
             Case 1:18-cv-02277-JPO-GWG
             Case 1:18-cv-02277-JPO-GWG Document
                                        Document 47
                                                 46 Filed
                                                    Filed 12/10/18
                                                          12/07/18 Page
                                                                    Page66ofof66

Hon. Gabriel W. Gorenstein                                                            December 6, 2018
Re: Creary v. Kavulich



       The Parties have, by agreement, requested two previous extensions of these deadlines, and three

previous extensions of the deadline to move to amend, all of which have been granted. It is not anticipated

that any further extensions will be needed as long as Defendants comply with their agreements herein.

Sincerely,

BARRON & NEWBURGER, P.C.




By: Arthur Sanders




       SO ORDERED




         .S. Magistrate Judge




                                                                                                 61Page
